In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Bunyan, J.), dated January 19, 2005, which denied their motion pursuant to CPLR 6201 (1) and 6212 (a) for an order of attachment and granted the defendant’s cross motion to vacate a judgment entered upon his default in appearing or answering the complaint and for leave to serve a late answer.
Ordered that the order is reversed, on the law and in the exercise of discretion, with costs, the motion is granted, the cross motion is denied, and the matter is remitted to the Supreme Court, Kings County, for an inquest on the issue of damages.
The Supreme Court improvidently exercised its discretion in granting the defendant’s cross motion to vacate his default in appearing or answering the complaint, and for leave to serve a late answer. The defendant failed to present a reasonable excuse *750for his default and a meritorious defense (see CPLR 5015 [a] [1]; Fekete v Camp Skwere, 16 AD3d 544, 545 [2005]; Juseinoski v Board of Educ. of City of N.Y., 15 AD3d 353 [2005]; Caputo v Peton, 13 AD3d 474, 475 [2004]; Mount Sinai Hosp. of Queens v Hertz Corp., 3 AD3d 523, 524 [2004]).
The Supreme Court should have granted the plaintiffs’ motion for an order of attachment, as they satisfied the requirements under CPLR 6201 (1) and 6212 (a). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.